Citation Nr: 1521675	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinopathy.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a July 2012 rating decision by the VA RO in Columbia, South Carolina.  Jurisdiction over the Veteran's claims file remains with the Columbia RO.

The Veteran provided testimony regarding his tinnitus claim at a July 2010 Travel Board hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing is associated with the claims folder.

On his November 2013 VA Form 9, the Veteran requested a Board hearing with regard to the new and material claims.  However, on February 25, 2015, the date of the scheduled hearing, he submitted correspondence indicating he wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   

The Board remanded the issue of entitlement to service connection for tinnitus in October 2010.  The development requested having been completed, the claim is now appropriate for appellate review.  


FINDINGS OF FACT

1.  A May 2007 rating decision denied reopening of the claim for service connection for a bilateral knee disability and denied service connection for bilateral hip and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities; the Veteran did not file a timely notice of disagreement, nor were any new evidence or service records received within one year following that decision.

2.  The evidence associated with the claims file subsequent to the May 2007 rating decision is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the knee, hip, back, diabetes mellitus, retinopathy, or peripheral neuropathy claims.

3.  Other than acoustic trauma, there was no event, disease, or injury manifesting in tinnitus during active service, symptoms of tinnitus were not chronic in service, symptoms of tinnitus have not been chronic since service separation, tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no competent nexus between the current tinnitus and active service.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision, which denied service connection for bilateral knee, bilateral hip, and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the May 2007 rating decision is not new and material to reopen the claim of entitlement to service connection for bilateral knee, bilateral hip, and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims for Bilateral Knee, Hip, and Back 
Disabilities, Diabetes Mellitus, Retinopathy, and Peripheral Neuropathy 

In December 1968, the Veteran filed an initial claim for service connection for a bilateral knee disability.  The claim was denied in a March 1969 rating decision, which found that there was no evidence of a current disability.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c) (2014).  Consequently, the March 1969 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In November 2006, the Veteran filed a request to reopen his claim for service connection for a bilateral knee disability.  In April 2007, he also filed an initial claim for service connection for a bilateral hip disability, diabetes mellitus, poor vision (retinopathy), a back disability, and numbness in his hands and fingers (peripheral neuropathy).  In a May 2007 rating decision, the RO denied service connection for the claimed disabilities, finding no evidence of a current disability of the hips, and no nexus to active service for the remaining claimed disabilities.  The Veteran did not file a timely NOD, and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156(c) (2014).  Consequently, the May 2007 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In July 2010, the Veteran filed another request to reopen his claim for service connection for bilateral knee, hip, and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities.  In the July 2012 rating decision on appeal, the RO denied reopening of the claims, finding that no new and material evidence had been received.   

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral knee, hip, and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities.       

Notwithstanding the determination of the RO regarding reopening or not reopening the claims, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final May 2007 rating decision denying service connection for bilateral knee, hip, and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities included service treatment records, a VA examination report, and post-service VA treatment records.  

Service treatment records showed an episode of knee pain in February 1968 after the Veteran injured it during physical training.  On examination, there was slight swelling and full range of motion, but with pain.  He was prescribed hot soaks, analgesic balm, and an ace bandage.  The following day, he returned to the clinic, stating that he did not experience any relief of symptoms.  There was no sign of ligament or cartilage damage, and he was given an ace bandage for two weeks.  There was no further mention of knee problems during active service.  The July 1968 separation examination report indicated normal clinical evaluation of the lower extremities, and the Veteran checked "no" next to "trick or locked knee" on his Report of Medical History.  

Service treatment records were silent for any problems involving the hips or back, diabetes mellitus, retinopathy, and peripheral neuropathy.  At separation, clinical evaluation of the eyes, ophthalmoscopic examination, endocrine system, upper extremities, spine, and neurologic examination were marked as normal.  In addition, the Veteran checked "no" next to "eye trouble," "arthritis," "bone, joint, or other deformity," "recurrent back pain," and "neuritis." 

Following separation from service, a January 1969 VA examination report was negative for back or hip problems, and symptoms of diabetes mellitus, retinopathy, or peripheral neuropathy.  The endocrine and neurological systems were specifically noted to be normal, and examination of the eyes was normal.

With regard to the knees, at the 1969 VA examination, the Veteran reported that, currently, his knees hurt when he stepped down or bent them.  He described his in-service knee injury, but stated that he recovered uneventfully from that injury, except that, occasionally, his right knee ached while standing or walking.  An x-ray study was negative, and the VA examiner found no abnormalities of the knees on clinical evaluation.  The examiner assessed history of acute bilateral knee injury, undetermined type, currently asymptomatic.         

Post-service VA treatment records showed complaints of, treatment for, or diagnoses of all of the claimed conditions except for a bilateral hip disability, but did not indicate any nexus between the claimed conditions and active service.  Indeed, the claimed disabilities were all first noted many years after service separation.    
  
Based on this evidence, in the May 2007 rating decision, the RO denied reopening of the claim for service connection for a bilateral knee disability, and denied entitlement to service connection for bilateral hip and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities, finding no evidence of a current bilateral hip disability and no evidence of a medical nexus between the remaining disabilities and active service.      

Evidence added to the record since the time of the last final denial in May 2007 includes updated post-service VA treatment records, a VA examination report, and statements of the Veteran.  

With regard to the knee disability claim, the Veteran was afforded a VA examination in August 2013.  However, the VA examiner opined that the current bilateral knee disability is less likely than not related incurred in or caused by the claimed in-service event, injury, or illness, citing to the single episode of knee pain in service and a negative separation examination, as well as the negative 1969 VA examination.  Thus, because the 2013 VA opinion is unfavorable, it does not substantiate the bilateral knee claim, and, thus, does not warrant reopening of the claim.   

VA treatment records are silent for any complaints, signs, symptoms, findings, treatment, or diagnoses of any bilateral hip disability.  They do show ongoing treatment for back pain with degenerative changes and diabetes mellitus with peripheral neuropathy and retinopathy; however, none of the updated treatment records suggest a nexus between the claimed disabilities and active service. 

In an August 2013 letter, the Veteran's attorney stated that the claimed bilateral hip disability is related to the Veteran's back disability.  However, other than his own statements that he has a bilateral hip disability, medical records do not even show complaints of hip problems.  Moreover, the back disability is not service-connected, so the attorney's statement does not trigger a duty to assist or warrant reopening of the hip disability claim.  

In addition, at an August 2013 conference with a Decision Review Officer (DRO), the Veteran stated that his left knee disability is secondary to his right knee disability.  However, again, service connection for either knee disability has not been granted, and, therefore, this statement would neither trigger a duty to assist nor does it warrant reopening of the knee disability claim.   

The evidence added to the record since the previous May 2007 denial of the claim for service connection for bilateral knee, bilateral hip, and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities does not constitute new and material evidence.  Although some of the evidence is new, in that it was not associated with the claims file prior to the last final denial in May 2007, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the service connection claims.  

The statements of the Veteran and his attorney on the matter are redundant and cumulative because they just reiterate previously considered assertions, or, as noted above, would not trigger a duty to assist.  Moreover, although the evidence demonstrates current disabilities (with the exception of a bilateral hip disability), the medical evidence continues to reveal that there is no connection between the current claimed disabilities and active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim for entitlement to service connection for bilateral knee, bilateral hip, and back disabilities, diabetes mellitus, retinopathy, and peripheral neuropathy of the upper extremities cannot be reopened.  

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current tinnitus began during active service.  Specifically, he avers that he was exposed to the noise of various weapons, including missiles, machine guns, and rocket launchers, during active service, that he was not provided with ear protection, and that he has experienced ringing in his ears since 1968 (during or just after active service).  At the July 2010 Board hearing, the Veteran testified that he sought treatment at the Miami VA Medical Center in December 1967 while on leave for ringing in his ears after he hit his head.   

For the purpose of this decision, the Board concedes that the Veteran was exposed to acoustic trauma during active service.  

However, after a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than acoustic trauma) manifesting tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of tinnitus were not chronic in service.    

The service treatment records, including the July 1966 and July 1968 pre-induction and separation examination reports, respectively, are negative for any complaints of tinnitus, and clinical evaluation of the ears is marked as normal.  At the separation examination, the Veteran checked "no" next to "hearing loss" on his Report of Medical History.  He did not report any ringing in his ears.  Thus, even if acoustic trauma during service is conceded, tinnitus, to any degree, was not demonstrated during active service.  

In sum, the Veteran's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnosis of tinnitus.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of tinnitus have not been continuous since separation from active service in August 1968.  As noted above, the July 1968 separation examination report is negative for any report or finding of tinnitus.  

Following separation from service in August 1968, the evidence of record does not show any complaints, diagnosis, or treatment for tinnitus until April 2007, when the Veteran filed his claim for service connection.

As noted above, the Veteran has contended that he sought treatment at the Miami VA Medical Center as early as 1967.  However, a search for records from that facility was negative (see September 2013 response from Miami VA Health Care System).   

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for nearly four decades after service separation is one factor that tends to weigh against a finding of chronic symptoms of tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of tinnitus have not been chronic since service separation includes the January 1969 VA examination report, at which the Veteran did not report any symptoms of tinnitus.   

To the extent that the Veteran has asserted that his tinnitus began during or just after service, the separation examination and medical history report, as well as the 1969 VA examination report, contradict these assertions.  These documents are highly probative with regard to what symptomatology he was experiencing at the time of separation and just after service separation.  They are certainly more probative than reports of symptoms provided nearly forty years later.

The Board also finds that the preponderance of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of tinnitus until 2007.  For these reasons, the Board finds that tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claims for service connection for multiple disorders in December 1968, November 1998, and November 2006, but did not mention tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not incur his current tinnitus in service, or the lack of tinnitus symptomatology at the time he filed the claims, or both.   

With regard to the Veteran's recent assertions made in the context of the current disability claim of tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of tinnitus; the January 1969 VA examination report, which is also negative for any tinnitus complaints; prior claims for service connection in 1968, 2006, and 2007 with no mention of symptoms of tinnitus; and the lack of any documentation of reports or treatment for tinnitus until 2007.

As such, the Board does not find that the evidence sufficiently supports chronic tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorder and active service. 

The Board acknowledges the Veteran's statements that he experienced tinnitus symptoms during active service, and that he believes that his current tinnitus is related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinion provided by the VA examiner in October 2013 is more probative than the Veteran's lay assertions.  The VA examiner had expertise, education, and training that the Veteran is not shown to have.  As such, that etiology opinion is afforded more weight.

Here, the Veteran was afforded a VA examination in October 2013.  In addition to in-service noise exposure, the examiner noted that he had some post-service exposure to lawn and power tools without hearing protection.  The Veteran stated that his tinnitus began during active service.  After conducting a thorough audiological examination and reviewing the Veteran's claims file, the VA examiner opined that the current tinnitus is less likely as not caused by or a result of military noise exposure, reasoning that there was no significant shift in hearing from entrance to separation to indicate any possible permanent damage to the auditory system on active duty.  Moreover, the examiner stated that, although noise exposure is conceded and the relationship between noise and tinnitus is well-documented, there must be a nexus of auditory damage on active duty to link current tinnitus with active duty noise exposure, and the evidence is against such a nexus in this case.  This opinion was based upon a review of the record, interview of the Veteran, and examination.  It is an adequate opinion and the most probative evidence of record.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's tinnitus and his military service, including no credible evidence of chronic symptoms of tinnitus during active service, chronic symptomatology of tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA satisfied the notice requirements of the VCAA by way of April 2007 and August 2010 letters.  The August 2010 letter also informed the Veteran that new and material evidence would be necessary to reopen his knee, hip, back, diabetes, retinopathy, and peripheral neuropathy claims, and explained the bases for the previous denials of those claims.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA records, a VA examination and opinion, and the Veteran's statements, including his testimony at the July 2010 Board hearing.  

As noted above, pursuant to the Board's October 2010 remand, VA attempted to obtain records from 1967 to 1968 from the Miami VA Medical Center, but that facility was unable to locate any records from those dates pertaining to the Veteran.  Further attempts to locate those records would be futile, and the Board finds that there was substantial compliance with its October 2010 remand directives in this regard.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2010 Board hearing, the undersigned Acting Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his tinnitus claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his attorney, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
A VA examination and opinion was obtained in October 2013 with regard to the question of whether the Veteran's tinnitus is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2013 VA opinion obtained in this case is adequate as to the question of whether the Veteran's tinnitus is related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a thorough audiological examination and interview of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the tinnitus claim has been met, and that the October 2013 VA examination and opinion satisfied the Board's October 2010 remand directives.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that no VA examination or opinion has been obtained with regard to the knee, hip, back, diabetes, retinopathy, or peripheral neuropathy claims.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claims of entitlement to service connection for the above disorders.  Thus, VA's duty to provide an examination or obtain an opinion with regard to the knee, hip, back, diabetes, retinopathy, and peripheral neuropathy claims is extinguished.  Woehlaert, 21 Vet. App. at 463.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a bilateral knee disability is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a bilateral hip disability is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for diabetes mellitus is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for retinopathy is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a back disability is denied.

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for tinnitus is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


